Appeal Reinstated; Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00638-CV

                      SMART MEALS, INC., Appellant
                                       V.

                          RON C. BISHOP, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-34710

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 5, 2012. On August 2, 2012,
this court abated the appeal because appellee petitioned for voluntary bankruptcy
in the United States Bankruptcy Court for the Western District of Texas, under
cause number 12-52239. See Tex. R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system,
this court learned that the bankruptcy case was closed on March 25, 2013. On
April 23, 2013, this court issued an order stating that unless any party to the appeal
filed a motion demonstrating good cause to retain the appeal within twenty days of
the date of the order, this appeal would be dismissed for want of prosecution. See
Tex. R. App. P. 42.3(b). Appellant filed a motion to dismiss the appeal. The
motion is granted.

      Accordingly, we reinstate the appeal and order it dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.




                                          2